Opinion filed June 24, 2021




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-21-00118-CR
                                   ___________

                    EX PARTE JERAMY LEE BAKER

                               Original Proceeding

                      MEMORANDUM OPINION
      In this original proceeding, Jeramy Lee Baker seeks permission to file a
second application for writ of habeas corpus pursuant to Article 11.59 of the Texas
Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.59 (West
2015). Baker’s motion is based on his assertion that he has received “legal material
concerning extradition” and needs to present newly discovered evidence that the
legal requirements to support his extradition to Alaska have not been met.
      A court of appeals does not have original habeas jurisdiction in criminal law
matters. In re Proctor, No. 11-20-00075-CR, 2020 WL 1181934, at *1 (Tex. App.—
Eastland Mar. 12, 2020, orig. proceeding) (per curiam) (mem. op., not designated
for publication); see also CRIM. PROC. art. 11.05. Therefore, our habeas jurisdiction
in criminal law matters is appellate only. In re Proctor, 2020 WL 1181934, at *1.
However, Article 11.59 does not prohibit the trial court from considering a motion
for a second application for a writ of habeas corpus. See Ex parte Vance, 608 S.W.2d
681, 682 (Tex. Crim. App. [Panel Op.] 1980); Ex parte Montenegro, No. 07-08-
0104-CV, 2008 WL 612125, at *1 (Tex. App.—Amarillo Mar. 6, 2008, orig.
proceeding) (mem. op.).
      We dismiss this proceeding for want of jurisdiction.


                                                   PER CURIAM


June 24, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2